Citation Nr: 1032467	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  07-01 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy, 
bilateral upper extremities.

2.  Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to November 
1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A notice 
of disagreement was received in February 2006, a statement of the 
case was issued in December 2006, and a substantive appeal was 
received in December 2006.

The Board observes that the August 2005 rating decision also 
denied service connection for hypertension, coronary artery 
disease, and peripheral neuropathy, bilateral lower extremities.  
The Veteran's February 2006 notice of disagreement included the 
denial of entitlement to service connection for hypertension, 
coronary artery disease, and peripheral neuropathy, bilateral 
lower extremities.  Thereafter, a December 2006 rating decision 
granted entitlement to service connection for hypertension and 
coronary artery disease, and an April 2009 rating decision 
granted entitlement to service connection for peripheral 
neuropathy, bilateral lower extremities.  Thus, those issues are 
not currently in appellate status.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The Veteran testified at a travel Board hearing before the 
undersigned Acting Veterans Law Judge in June 2010; a transcript 
of this proceeding is associated with the claims file. 

The issue of entitlement to special monthly compensation 
for loss of use of a creative organ was raised in the 
representative's July 2009 statement (in lieu of VA Form 
646), but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does 
not have jurisdiction over it, and it is referred to 
the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claimed peripheral neuropathy of the bilateral 
upper extremities is not causally or etiologically related to his 
active duty service or to a service-connected disability.

2.  Erectile dysfunction is etiologically related to the 
Veteran's service-connected diabetes mellitus, type II.


CONCLUSIONS OF LAW

1.  The Veteran's claimed peripheral neuropathy of the bilateral 
upper extremities was not incurred in or aggravated by his active 
duty service, nor may it be presumed to be incurred in or 
aggravated by such service, nor is peripheral neuropathy of the 
bilateral upper extremities proximately due to or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2009).

2.  The Veteran's erectile dysfunction is causally related to his 
service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126; 
see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a 
duty to notify the claimant of any information and evidence 
needed to substantiate and complete a claim, and of what part of 
that evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

I. Notice

The notice requirements apply to all five elements of a service 
connection claim: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The United States Court of Appeals for Veterans Claims' decision 
in Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004), held, 
in part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits.

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2004.  This notification substantially complied 
with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence.  The RO provided the appellant post-adjudication notice 
by a letter dated in March 2006, which provided additional 
information regarding disability ratings and effective dates.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).  
The Board finds that any defects with respect to the timing of 
the VCAA notice was not prejudicial since the case was 
readjudicated in December 2006 via a statement of the case, 
thereby curing the defective notice error.  See Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as a statement of the case or supplemental statement 
of the case, is sufficient to cure a timing defect).  The 
contents of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

The appellant has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claim, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the appellant has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination).  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).

II. Duty to Assist

The VCAA also provides that VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c). 

In this case, the Veteran's service treatment records and VA 
treatment records are on file.  There is no indication of 
relevant, outstanding records which would support the Veteran's 
claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

The Veteran was afforded VA examinations in April 2005 and 
October 2008.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The examination reports are thorough and contain sufficient 
information to decide the issue on appeal.  Thus, the Board finds 
that further examination is not necessary.

For all the foregoing reasons, the Board concludes that VA's 
duties to the Veteran to notify and assist him have been 
fulfilled with respect to the issue on appeal and the appellant 
is not prejudiced by a decision on the claim at this time.

Laws and Regulations

The Veteran is seeking entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities and for 
erectile dysfunction.  The Veteran contends that his disabilities 
are proximately due to or caused by, or have been aggravated by 
his service-connected diabetes mellitus, type II.

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from disability resulting 
from an injury suffered or disease contracted in line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or air 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no showing of 
a resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to support 
a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, 
for Veterans who have served 90 days or more of active service 
during a war period or after December 31, 1946, certain chronic 
disabilities are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Peripheral neuropathy is deemed to be a chronic disease process 
under 38 C.F.R. § 3.309(a), and, as such, service connection may 
be granted under 38 C.F.R. § 3.307(a) if the evidence shows that 
it has manifested to a degree of 10 percent or more within one 
year from the date of separation from service.  38 C.F.R. § 
3.307.  Separation from service is defined as the veteran's 
discharge date.  There is no statutory or regulatory provision to 
allow for an extension of a presumption.

In order to establish service connection for a claimed disorder, 
there must be competent evidence showing: (1) medical evidence of 
a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disease or injury.  Coburn v. Nicholson, 19 Vet. App. 
427, 431 (2006); Disabled American Veterans v. Secretary of 
Veterans Affairs, 419 F. 3d 1317, 1318 (Fed. Cir. 2005); Shedden 
v. Principi, 381 F. 3d 1163, 1166 (Fed. Cir. 2004).  If the 
veteran fails to demonstrate any one element, denial of service 
connection will result.

Further, service connection is warranted for a disability, which 
is proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also held 
that service connection can be granted for a disability that is 
aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment resulting 
from the service-connected disorder.  Allen v. Brown, 7 Vet. App. 
439 (1995).

38 U.S.C.A. § 5107 sets forth the standard of proof applied in 
decisions and claims for veterans benefits.  A veteran will 
receive the benefit of the doubt when an approximate balance of 
positive and negative evidence exists.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.  Thus, when a veteran seeks benefits and the 
evidence is in relative equipoise, the veteran prevails.  Wells 
v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996). 

Factual Background and Analysis

The issues before the Board involve claims of entitlement to 
service connection for peripheral neuropathy of the bilateral 
upper extremities and for erectile dysfunction.  Specifically, 
the Veteran contends that his disabilities are secondary to his 
service-connected diabetes mellitus, type II.  Historically, 
service connection was granted for diabetes mellitus, type II, in 
2005.

Initially, the Board notes that it has thoroughly reviewed all 
the evidence in the claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting its decision, 
there is no need to discuss in detail all the evidence submitted 
by the veteran or in his behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, on 
the claim.  The veteran should not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board discuss its reasons for 
rejecting evidence favorable to the veteran).

When neither the veteran nor the record raises the theory of 
entitlement to service connection on a direct basis, the Board 
need not consider and discuss that theory. Therefore, the Board 
will not discuss direct or presumptive service connection.  
Robinson v. Mansfield, 21 Vet. App. 545 (2008). 

The Veteran was afforded a VA examination in April 2005.  The 
examiner noted that the claims file was reviewed.  During the 
examination, the Veteran reported being diagnosed with diabetes 
mellitus approximately six months ago.  The Veteran reported that 
his erectile function was ok.  He further reported pain in the 
palms of his hands and some tingling in his hands.  The Veteran 
reported that he was told he had peripheral neuropathy, but he 
denied being on any kind of medication for peripheral neuropathy.  
Physical examination of the Veteran's extremities revealed that 
his reflexes were normal.  The Veteran also had normal 
monofilament testing in the upper extremities.  The examiner's 
diagnostic impression was that there was no peripheral neuropathy 
detected.  The examiner concluded that there was no erectile 
dysfunction according to the Veteran's history, and there was no 
physical or objective evidence of peripheral neuropathy detected.

In October 2008, the Veteran was afforded another VA examination.  
The examiner noted that the claims file was reviewed.  During the 
examination, the Veteran reported erectile dysfunction.  The 
Veteran reported a gradual onset of erectile dysfunction since 
2000.  The examiner opined that it was just as likely as not that 
the Veteran's erectile dysfunction was a result of his diabetes, 
given the time of onset, as well as the well known microvascular 
side effects seen with diabetes.

With regard to the peripheral neuropathy, the Veteran reported a 
chronic and gradual onset of decreased sensation of the soles of 
both feet and a burning sensation of the toes.  The Veteran 
denied receiving any current treatments for peripheral 
neuropathy.  Physical examination of the Veteran revealed muscle 
strength of 5 for the upper extremities.  The examiner found no 
motor impairments of the upper extremities.  Detailed reflex 
examination of the peripheral nerve revealed: 2+ for left and 
right bicep reflex (C5-C6), 2+ for left and right tricep reflex 
(C6-C8), 2+ for left and right brachioradialis reflex (C5-C6), 
and 2+ for left and right finger jerk (C8-T1).  The examiner 
found no muscle atrophy, no abnormal muscle tone or bulk, and no 
tremors, tics, or other abnormal movements.  The examiner also 
found that no joints were affected by nerve disorder.  The 
examiner did not diagnose the Veteran with peripheral neuropathy 
of the bilateral upper extremities.

A VA treatment record from November 2005 states that the 
Veteran's peripheral neuropathy and erectile dysfunction are both 
very connected to his diabetes mellitus.  In addition, a December 
2005 treatment record states that the Veteran's current 
neurologic disease should be a consequence of his diabetes.  (As 
already noted in the Introduction, an April 2009 rating decision 
granted entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities.)  The Board notes 
that the Veteran's VA treatment records do not provide a 
diagnosis of peripheral neuropathy of the bilateral upper 
extremities.

Although the Veteran attempts to link his claimed peripheral 
neuropathy of the bilateral upper extremities to his service-
connected diabetes mellitus, type II, as a layperson, he is not 
competent to opine on medical matters such as the etiology of 
medical disorders.  Accordingly, the lay statements as to 
etiology are entitled to no probative value.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).

Additionally, the Board notes that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 
104 F.3d 1328 (1997).  It is well-settled that in order to be 
considered for service connection, a claimant must first have a 
disability.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding that service connection may not be granted unless a 
current disability exists); see also Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  In this regard, the examiner from the 
April 2005 VA examination found no physical or objective evidence 
of peripheral neuropathy.  In addition, the October 2008 VA 
examination also found no peripheral neuropathy of the bilateral 
upper extremities.  In the absence of proof of a present 
disability (and, if so, of a nexus between that disability and 
service), there can be no valid claim for service connection.

In sum, there is no persuasive evidence showing peripheral 
neuropathy of the bilateral upper extremities in service, there 
is no competent evidence linking peripheral neuropathy of the 
bilateral upper extremities to service or a service-connected 
disability, and the April 2005 and October 2008 VA examinations 
found no evidence of current peripheral neuropathy of the 
bilateral upper extremities.  In view of the foregoing, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for 
peripheral neuropathy of the bilateral upper extremities.  
Consequently, the benefit-of-the-doubt rule does not apply, and 
service connection for peripheral neuropathy of the bilateral 
upper extremities is not warranted.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's claim of entitlement to service 
connection for erectile dysfunction, the Board notes that the 
Veteran's post-service medical records provide a diagnosis of 
erectile dysfunction.  With regard to a nexus to a service-
connected disability, the opinion from the October 2008 VA 
examination supports the Veteran's claim.  The Board believes 
considerable weight must be afforded to the October 2008 VA 
medical opinion, which linked the Veteran's current erectile 
dysfunction to his service-connected diabetes mellitus, type II.  
As such, the Board finds that the evidence is at least in 
equipoise that the Veteran's erectile dysfunction is related to 
his service-connected diabetes mellitus, type II.  The Board 
affords the Veteran the benefit-of-the-doubt and grants the claim 
for service connection for erectile dysfunction as secondary to 
service-connected diabetes mellitus, type II.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy of 
the bilateral upper extremities is not warranted.  To this 
extent, the appeal is denied.

Entitlement to service connection for erectile dysfunction is 
warranted.  To this extent, the appeal is granted.




____________________________________________
Robert E. O'Brien
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


